NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                      ___________

                          No. 13-4463
                          ___________

                      LAURENCE FISHER

                                v.

  COLONEL JEFFREY MILLER; LT. COLONEL JOHN R. BROWN;
LIEUTENANT NICHOLAS G. SAITES; CAPTAIN LISA S. CHRISTIE;
CAPTAIN RODNEY J. PATTERSON; LIEUTENANT JAMES J CAREY;
      LIEUTENANT ROBERT SCOTT; SHERYLL WEBER

                       Laurence N. Fisher,
                                       Appellant
           ____________________________________

          On Appeal from the United States District Court
              for the Middle District of Pennsylvania
                (D.C. Civil Action No. 08-cv-02114)
           District Judge: Honorable Matthew W. Brann
           ____________________________________

         Submitted Pursuant to Third Circuit LAR 34.1(a)
                          July 7, 2014

      Before: JORDAN, COWEN and BARRY, Circuit Judges

                   (Opinion filed: July 8, 2014)
                          ___________

                           OPINION
                          ___________
PER CURIAM

         Laurence Fisher appeals from an order of the United States District Court for the

Middle District of Pennsylvania, which dismissed his civil rights complaint. We will

affirm the District Court’s judgment.

                                               I.

         The parties are already familiar with the facts of this case. We thus limit our

discussion to those facts essential to our decision. While separated from his wife, Fisher

became involved with another woman—Sheryll Sadowski. 1 After Sadowski terminated

the relationship, she was subjected to various types of harassment. Sadowski believed

that either Fisher or his wife was the perpetrator, and she complained to the Pennsylvania

State Police (“PSP”), which was also Fisher’s employer. The PSP conducted an

investigation and eventually terminated Fisher’s employment for misconduct. An

arbitrator denied Fisher’s grievance, and the Commonwealth Court of Pennsylvania

affirmed the arbitration award. Fisher v. Pennsylvania State Police, 2008 WL 9406028

(Pa. Commw. Ct. Jan. 15, 2008), petition for allowance of appeal denied and reargument

denied, 959 A.2d 930 (Pa. 2008) (table).

         Fisher filed a complaint on November 21, 2008, which was twice amended. In the

second amended complaint (“Complaint”), Fisher raised claims pursuant to 42 U.S.C.

§ 1983 and Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et


1
    She was known at the time as Sheryll Weber. We will refer to her by her current name.

                                               2
seq. He alleged that his due process rights were violated and he was discriminated

against on the basis of his gender when he was terminated from his job as a Pennsylvania

State Police Corporal. On Sadowski’s motion, the District Court dismissed her from the

Complaint. The Court soon thereafter granted the remaining defendants’ motion to

dismiss for failure to state a claim upon which relief may be granted.

                                             II.

       We have appellate jurisdiction under 28 U.S. C. § 1291. We review de novo the

District Court’s decision to dismiss the complaint under Rule 12(b)(6) of the Federal

Rules of Civil Procedure. Dique v. New Jersey State Police, 603 F.3d 181, 188 (3d Cir.

2010). To survive dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). We may affirm a district

court for any reason supported by the record. Brightwell v. Lehman, 637 F.3d 187, 191

(3d Cir. 2011) (citation omitted).

       Fisher’s brief rehearses and attempts to flesh out the allegations of his complaint,

but he does not address the grounds on which the District Court dismissed his complaint.

Issues not raised in an opening brief are waived on appeal. F.D.I.C. v. Deglau, 207 F.3d

153, 169-70 (3d Cir. 2000); see also Gambino v. Morris, 134 F.3d 156, 161 n.10 (3d Cir.

1998) (we do “not consider arguments raised on appeal for the first time in a [pro se]


                                              3
reply brief.”). 2 Nevertheless, we will briefly address the arguments Fisher raised in his

reply to the State Police Appellees’ brief (“Reply Brief”) regarding the timeliness of his

§ 1983 claims. 3

       Fisher does not dispute the fact that he originally filed his federal complaint more

than two years after he was terminated from employment. See Kach v. Hose, 589 F.3d

626, 634 (3d Cir. 2009) (two-year period of limitations applies for § 1983 action arising

in Pennsylvania). He argues that his complaint is nonetheless timely because he alleged

“a continuous course of conduct on behalf of Appellees . . . [that] continue[d] through the

time of receiving an arbitration decision in March of 2007 right up to and including the

time period of November 2008 in the complaints filed through the State Court Systems as

well as the Federal Court Complaint.” Reply Brief, ¶ 4. But the only “conduct” that


2
  Fisher did not designate the District Court’s June 24, 2013 order dismissing Sadowski
from the action, see Fed. R. App. P. 3(c), nor did he mention the order in his opening
brief. He thus waived any challenge to that order. In any event, we find no error in the
District Court’s decision. Sadowski could not be liable to Fisher under Title VII, as she
was not his employer nor an agent of the employer. 42 U.S.C. § 2000e(b); see generally
Vance v. Ball State Univ., 133 S. Ct. 2434, 2443 (2013) (discussing when an employer
may be vicariously liable for an employee’s actions). She could not be sued pursuant to
42 U.S.C. § 1983, as she is not a state actor. See Great W. Mining & Mineral Co. v. Fox
Rothschild LLP, 615 F.3d 159, 175-76 (3d Cir. 2010). To the extent Fisher sought to
raise state law claims against Sadowski, the District Court did not abuse its discretion in
declining to exercise supplemental jurisdiction over such claims. 28 U.S.C. § 1367(c).
3
  Fisher has not in any way challenged the District Court decision to dismiss his Title VII
claims for failure to exhaust administrative remedies. As exhaustion is “an essential
element for bringing a claim in court under Title VII,” the District Court properly
dismissed those claims. Burgh v. Borough Council of Montrose, 251 F.3d 465, 470 (3d
Cir. 2001).

                                             4
Fisher describes during that period is the “inaccurate, incomplete, and erroneous

testimony and evidence” produced by the Appellees in the arbitration and/or state court

proceedings. Id. As the District Court ably noted in the context of Fisher’s claims

against Sadowski, a testifying witness is absolutely immune from liability under § 1983,

even if that testimony is perjured. See Briscoe v. LaHue, 460 U.S. 325, 326 (1983); see

also Rolon v. Henneman, 517 F.3d 140, 145-47 (2d Cir. 2008) (absolute immunity bars

claim based on testimony given at police disciplinary hearing held before arbitrator). 4 As

Fisher does not allege any actionable conduct on the part of the Defendants during the

period of limitations, his Complaint fails to state a claim upon which relief may be

granted.

       For the foregoing reasons, we will affirm the judgment of the District Court. 5




4
 As with his claims against Sadowski, we hold that the District Court did not abuse its
discretion in declining to exercise supplemental jurisdiction over any state law claims that
Fisher sought to raise against the Police Defendants. 28 U.S.C. § 1367(c).
5
  Fisher’s motion to expand the record is denied. Although we may, in limited
circumstances, have the equitable power to allow a party to supplement the record on
appeal, see In re Capital Cities/ABC, Inc.’s Application for Access to Sealed Transcripts,
913 F.2d 89, 96 (3d Cir. 1990), equity would not support supplementing the record here,
as Fisher has failed to explain his failure to introduce the documents in the District Court.
                                                5